DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s remarks filed on 05/13/2021.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  


Status of Claims
Accordingly, claims 1, 3-24 and 26-32 are presented for examination on the merits for patentability as they read upon the elected subject matter and claim 25 directed to non-elected invention is withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Priority
The present application is a 371 of PCT/EP2017/080391 filed on 11/24/2017, which claims for foreign priority based on an application filed in FRANCE (1661698) on 11/30/2016.  
Withdrawn of Objection/Rejection
(1)	The amendment to specification filed on 05/13/2021 overcame the previous objection to specification.  The objection is hereby withdrawn.
(2)	Applicant’s claim amendment filed on 05/13/2021 has been considered ad it overcame the objected claims 1, 3-24 and 26-31 because the objected issues have been corrected.  The objection is hereby withdrawn.


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6, 8, 14 and 29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(1)	Claim 6 recites a structure of the functionalized junction group as below:

    PNG
    media_image1.png
    117
    321
    media_image1.png
    Greyscale
.  However, the claim does not indicate what the moiety L’ is.  As such, one ordinary skill in the art cannot determined the structures of the functionalized junction group as claimed.
(2)	Claim 6 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 6 recites a broad limitation “C1-C20 divalent” carbon-based group, and the claim also recites an “alkylene” C2-carbon-based group in the parenthesis, which is a narrower limitation of the range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(3)	Claim 6 recites a limitation wherein “L is a saturated or unsaturated, or even aromatic, linear, cyclic and/or branched C1-C20 divalent (alkylene) carbon-based group, optionally comprising 1 to 4 N and/or O heteroatoms”, which is indefinite because it is unclear if the phrase “or even aromatic” means the L-group is an “aromatic” carbon-based group, or if it means the L-group is optionally an aromatic group.
(4)	Furthermore, claim 6 is indefinite because it recites alternatives of the L-group, wherein one of the alternatives is that the “L-group is a saturated or unsaturated, or even aromatic, linear, cyclic and branched C1-C20 divalent (alkylene) carbon-based group”.  Since neither the claim nor the specification provides any guidance or structure of such L-group, one ordinary skilled in the art cannot reasonably determine the scope of said recitation “L-group that is a combination containing ALL aromatic, linear, cyclic and branched C1-C20 divalent (alkylene) carbon-based group”.  Therefore, the claim is rendered indefinite.
(5)	Claim 8 recites the “supramolecular polyalkene polymer formula of (C1) or (C2) according to claim 3”, which contains a L-moiety in the structure  which is not defined and it lacks sufficient antecedent basis because the preceding claim 3 or claim 1 does not indicate that a L-moiety is present in the structure or what the L-moiety is.
(6)	Claim 14 is rejected for indefinite because it depends on claim 14 itself.
(7)	Claim 29 recites a species “additional film-forming polymers”, in which the term “additional” lacks sufficient antecedent basis because there is no other film-forming agent recited in the preceding claim(s).

Response to Arguments
Applicant’s claim amendment filed on 05/13/2021 has been considered but the previous indefinite rejections for claim 6, 8, 14 and 29, as set forth above, are maintained because the indefinite issues have not been resolved.


New Grounds of Objection/Rejection

Claim Objection
Claims 1, 12, 17-20 and 30 are objected to because of the following informalities:
(1)	Claim 1 (see page 4, line 6) recites “wherein the supramolecular polymer”, which is suggested be amended to “wherein the supramolecular polyalkene polymer” for claim consistency purposes.
(2)	Claims 1 (at page 3, part (i), line 4) recites a phrase “these compounds”, which is suggested be amended to “thereof”.
(3)	Claim 12 recites a phrase “and also the salts of these compounds” (see line 3 of the claim), which is suggested be amended to “and salts thereof”.
(4)	Claim 12 also recites “the alkyl groups of these compounds containing from 6 to 30 carbon atoms; and where these compounds are optionally polyoxyethylenated” (see line 4-5 of the claim), which is suggested be amended to “wherein the alkyl group contains 6 to 30 carbon atoms; and wherein the alkyl sulfates and salts thereof are optionally polyoxyethylenated” for grammatical and consistency purposes.
(5)	Claim 17, it is suggested that the phrase “polyoxyethylenated sorbitan monostearate (20 EO) polyoxyethylenated sorbitan monooleate (20 EO)” be amended to “polyoxyethylenated sorbitan monostearate with 20 EO; and polyoxyethylenated sorbitan monooleate with 20 EO” for clarity purposes. The claim is also missing commas after each species in the listing, and there should be commas separating the species in a series. Also, while using (4EO), (20EO), etc. after the last few species is a known nomenclature for these compounds, the examiner suggests they all be written like the following examples as either: polyethoxylated sorbitan monolaurate with 4EO or sorbitan monolaurate polyoxyethylenated with 4EO for consistency purposes throughout applicant’s claims. Also, the “a HLB” should read “an HLB”.
(6)	Claim 18, it is suggested that the phrase “sorbitan monostearate polyoxyethylenated with 4EO polyglyceryl-4-isostearate” be amended to “sorbitan monostearate polyoxyethylenated with 4EO; and polyglyceryl-4-isostearate” for clarity purposes. The claim is also missing commas after each species in the listing, and there should be commas separating the species in a series. Also the “a HLB” should read “an HLB”.
(7) Claim 19 is objected to because it recites (4EO and (23EO) because while using (4EO) and (23EO), is a known nomenclature for these compounds, the examiner suggests they all be written like the following examples as either: polyethoxylated lauryl alcohol with 4EO or lauryl alcohol polyoxyethylenated with 4EO for consistency purposes throughout applicant’s claims.
(8)	Claim 20 is objected to because it recites the following species which they are redundant:

    PNG
    media_image2.png
    64
    366
    media_image2.png
    Greyscale

Also, while using (20EO), is a known nomenclature for these compounds, the examiner suggests they all be written like the following examples as either: polyethoxylated sorbitan monopalmitate with 20EO or sorbitan monopalmitate polyoxyethylenated with 20EO for consistency purposes throughout applicant’s claims.

(9)	Claim 30, it is suggested that the phrase “….for treating keratin materials comprising the application to the keratin material….” be amended to “….for treating keratin materials comprising applying to the keratin materials a composition according to claim 26.”

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3-9, 11, 13-24 and 26-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(1)	Claim 1 (part (i), line 4) recites a limitation “and the salts of these compounds”, which is indefinite and is suggested be amended to “and salts thereof” because:
(i) the phrase “the salts” lacks sufficient antecedent basis because there is no preceding recitation of “salts” component in the claim.
(ii) the claim is also not clear that whether this phrase “these compounds” is referring to alky sulfate compounds, or it is referring to acylsarcosinate compounds, or it is referring to acylglycinate compounds, or it is referring to all of them.
Claims 3-9, 13-24 and 26-32 are also rejected because they do not resolve the indefinite issues set forth above.
(2)	Claim 11 recites a limitation “the at least one anionic surfactant is chosen from the sodium salt of N-lauroyl sarcosinate and….”, in which “the sodium salt of N-lauroyl sarcosinate” lacks sufficient antecedent basis because there is no preceding recitation of “a sodium salt of N-lauroyl sarcosinate” in the claim.
(3)	Claims 20-21 recite an ingredient “polyoxyethylenated sorbitan monopalmitate (20EO)”, which lacks sufficient antecedent basis because the preceding claim 1 does not recite or set forth in a manner that the non-ionic surfactants contain a “sorbitan” group in the structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1, 3-18, 22-24 and 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHODOROWSKI-KIMMES et al. (U.S. PG-Pub. No. 2010/0158832 A1).
Applicants Claim
Applicants claim an aqueous dispersion and a composition comprises the aqueous dispersion, wherein the aqueous dispersion comprises: (a) a supramolecular polyalkene polymer and (b) a surfactant system, wherein the polymer and the surfactant are present in a weight ratio from 9:1 to 49:1.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 1 and 24, CHODOROWSKI-KIMMES teaches a cosmetic composition for skin and/or lip, which comprises an aqueous phase (e.g. water) (see: [0011 & 0246]) and can be provided in the form of a dispersion (see: [0285], line 3).
CHODOROWSKI-KIMMES teaches that the composition comprises at least one polyalkene-based supramolecular polymer, which is formed from the condensation reaction of at least one polyalkene polymer (functionalized by at least one reactive group) with at least one joining group (functionalized by at least one reactive group capable of reacting with the reactive group), wherein the at least one joining group being capable of forming at least three H (hydrogen) bonds (see: [0013-0014]).  This reads on the same “supramolecular polyalkene polymer” of claim 1.
CHODOROWSKI-KIMMES teaches that the composition also comprises at least one surfactant as dispersing agent, which can be anionic surfactants (e.g. sodium palmitoyl sarcosinate: see [0264 & 0276]); or cationic surfactants; or non-ionic surface active agents with an HLB greater than 8 (see: [0247], line 6-8; & [0254]).  Thus, the anionic surfactant “sodium palmitoyl sarcosinate” reads on the “anionic surfactant which is an acyl sarcosinate whose acyl-group includes 10-22 carbon atoms” of claim 1 because the “palmitoyl” group has an acyl-group having 16 carbon atoms.
CHODOROWSKI-KIMMES teaches that the polyalkene-based supramolecular polymer can be present in an amount ranging from 0.1 to 70 % by weight (see: [0162]), and the at least one surfactant can be present in a total amount ranging from 0.1 to 10% by weight in the cosmetic make-up composition (see: [0247], line 1-4).  As such, if the supramolecular polymer is used in an amount of, e.g. 9% by weight, and the surfactant(s) is used in an amount of, e.g. 1% by weight, the polymer/surfactant are present in a weight ratio of 9:1 respectively.  These weight ratios read on the same “polymer/surfactant” weight ratio, e.g. the ratio of 9:1, of claims 1 and 24.
For claim 3, CHODOROWSKI-KIMMES teaches that the “at least one polyalkene polymer functionalized by at least one reactive group” has a formula of HX-P X'H (see: [0017]), wherein the “HX” and “X'H” are reactive groups with X and X' are, identical or different, chosen from O, SH, NH or NRa, wherein Ra representing a C1-C6-alkyl group; and wherein the “P” represents a homo- or copolymer capable of being obtained by polymerization of at least one mono or polyunsaturated and linear, cyclic or branched C2-C4 alkenes (see: [0018-0019]).
For claim 4, the reference teaches that the P represents a polyethylene, a polybutylene, a polybutadiene, a polyisoprene, a poly(1,3-pentadiene), a polyisobutylene or copolymers thereof, i.e. a poly(ethylene/butylene) (see: [0019]).
For claim 5, the reference teaches that the X and X' = O (see: [0018], line 4).
For claims 6-7, the reference teaches that the at least one functionalized joining group has the formula as follows:

    PNG
    media_image3.png
    185
    415
    media_image3.png
    Greyscale

wherein the “L” is a saturated or unsaturated, e.g. aromatic, linear, cyclic and/or branched, divalent C1-C20 carbon-comprising (alkylene) group, optionally comprising 1 to 4 N and/or O heteroatoms (see: [0137]; & [0138], line 1-4), for example: “L” can be phenylene, 1,4-nitrophenylene, 1,2-ethylene, 1,6-hexylene, 1,4-butylene, 1,6-(2,4,4-trimethylhexylene), 1,4-(4-methylpentylene), 1,5-(5-methylhexylene), 1,6-(6-methylheptylene), 1,5-(2,2,5-trimethylhexylene), 1,7-(3,7-dimethyloctylene), isophorone, 4,4'-methylenebiscyclohexylene, tolylene, 2-methyl-1,3-phenylene, 4-methyl-1,3-phenylene, or 4,4-biphenylenemethylene groups (see: [0138], line 5-12).
For claim 8, the reference teaches that the at least one polyalkene-based supramolecular polymer has the formula as follows (see: [0139]), which reads on the same formula (C1) as claimed:

    PNG
    media_image4.png
    309
    1068
    media_image4.png
    Greyscale
.
For claims 9-10, the reference teaches that the anionic surfactants, e.g. sodium palmitoyl sarcosinate, can be used (see: [0264 & 0276]).  It reads on the “acyl sarcosinate and salts thereof” as claimed for the reason set forth above in the rejected claim 1.  Also noted that the reference does not teach dodecyl sulfate or its alkali metal salt as the only surfactants.
For claim 11, the reference teaches that the anionic surfactants, e.g. sodium cocoyl glycinate, can be used (see: [0264] & [0278]).
For claim 12, the reference teaches that the anionic surfactants, i.e. alkyl ether sulphates (e.g. sodium lauryl ether sulphate), can be used (see: [0264] & [0269]).  Noted that the “lauryl” group is an alkyl group having 12 carbon atoms.
For claim 13, the reference teaches the surfactants can also comprise at least one cationic surfactant, i.e. ammonium salts, for example: (C12-30-alkyl) trimethylammonium salts (see: [0247; 0279; & 0281]).  This reads on the “alkyltrimethylammonium salts which has an alkyl group having 12-22 carbon atoms” of claims 1 and 13.
For claim 14, the reference teaches that the cationic (C12-30-alkyl) trimethylammonium salt can be “behentrimonium chloride” which has the same chemical structure as below, and it reads on the “behenyltrimethylammonium chloride” as claimed:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
    .
For claims 15-16, the reference teaches the non-ionic surface active agents having an HLB greater than 8 can be used in the composition, e.g. PEG-50 stearate (see: [0247], line 6-8; [0254]; & [0258]).  It reads on the “non-ionic surfactant having an HLB greater than 10” of claims 1 and 15 because “HLB greater than 8” encompasses the claimed HLB values “greater than 10”, and the example “PEG-50 stearate” reads on the “polyoxyethylenated C12-C18 fatty acid ester” of claim 16 because the “stearate” group has 18 carbon atoms.
For claim 17, the reference teaches one of the suitable non-ionic surfactants having an HLB greater than 8 can be “Steareth-20”, which is an oxyethylenated ether of stearyl alcohol (C18) comprising 20 ethylene oxide units (see: [0254] & [0257]).  As such, it reads on the same “stearyl alcohol polyoxyethylenated with 20 EO” as claimed (see: claim 17, line 13).
For claim 18, the reference also teaches that the surfactants can include at least one non-ionic surfactant having an HLB of less than 8, e.g. Steareth-2, which is an oxyethylenated ether of stearyl alcohol (C18) comprising 2 ethylene-oxide units (see: [0248] & [0252]).  As such, it reads on the same “stearyl alcohol polyoxyethylenated with 2 EO” as claimed (see: claim 18, line 7).
	For claim 22, the reference teaches that the polyalkene-based supramolecular polymer can be present from 0.1 to 70 %, e.g. from 0.2 to 40 %, by weight in the cosmetic makeup composition (see: [0162]).
For claim 23, the reference teaches the surfactant can be present from 0.1 to 10 %, e.g. from 1 to 6 %, by weight in the cosmetic makeup composition (see: [0247]).
For claim 26, the reference teaches the cosmetic composition, which comprises the claimed components provided in the aqueous dispersion form (see: [0011]; [0246]; [0285], line 3), as discussed in the rejected claim 1 set forth above.
For claim 27, the reference teaches the cosmetic composition comprises a cosmetically acceptable medium (see: [0011]).
For claim 28, the reference teaches the polyalkene-based supramolecular polymer can be present from 0.1 to 70 %, e.g. from 0.2 to 40 %, by weight in the cosmetic composition (see: [0162]).
For claim 29, the reference teaches the cosmetic composition also comprise at least one additional ingredient, i.e. coloring agent, fillers, waxes, etc. (see: [0011], line 4-5; & page 21, reference claim 17).
For claims 30-31, the reference also teaches a method for making up the skin and/or lips, comprising applying to the skin and/or lips the cosmetic makeup composition, as set forth above in the rejected claims 1 and 26 (see: Abstract; & [0010]).
For claim 32, the reference does not indicate that an organic solvent must be included in the aqueous dispersion with the polyalkene-based supramolecular polymer.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The reference CHODOROWSKI-KIMMES teaches all ingredients required by the instant claims 1 and 26 as set forth above, however, CHODOROWSKI-KIMMES does not provide a specific example of the aqueous dispersion of claim 1. However, CHODOROWSKI-KIMMES teaches how the polyalkene-based supramolecular polymer can be obtained and what surfactants are suitable to be used with said supramolecular polymer in aqueous phase to produce the desirable cosmetic composition having a suitable form, i.e. a dispersion which is similar as the one recited in instant claim 1.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of CHODOROWSKI-KIMMES and prepare the cosmetic composition in a desirable form, i.e. an aqueous dispersion form, useful for making up the skin and/or lips because CHODOROWSKI-KIMMES teaches that the cosmetic composition, which comprises the similar ingredients as those presently claimed, can provide good hold properties and is comfortable on use, and said cosmetic composition also can provide glossy effect and does not transfer to other substances.  Therefore, desirable advantages provided by CHODOROWSKI-KIMMES cosmetic composition would have motivated one ordinary skill in the art to follow CHODOROWSKI-KIMMES teaching to arrive at the claimed invention.
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1, 3-19, 22-24 and 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHODOROWSKI-KIMMES et al. (U.S. PG-Pub. No. 2010/0158832 A1) as applied to claims 1, 3-18, 22-24 and 26-32, in view of NICHOLS et al. (U.S. PG-Pub. No. 2003/0003066A1).

Applicants Claim
Applicants claim an aqueous dispersion and a composition comprises the aqueous dispersion, wherein the aqueous dispersion comprises: (a) a supramolecular polyalkene polymer and (b) a surfactant system; wherein the surfactant system comprises a mixture of a non-ionic surfactant of polyoxyethylenated lauryl alcohol (4 EO) and polyoxyethylenated lauryl alcohol (23 EO).

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of CHODOROWSKI-KIMMES have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	CHODOROWSKI-KIMMES teaches the surfactants in the cosmetic composition can include non-ionic surfactants having an HLB greater than 8, i.e. Steareth-20 (see: [0254] & [0257]) which is a stearyl alcohol polyoxyethylenated with 20 EO, or Steareth-2 which is a stearyl alcohol polyoxyethylenated with 2 EO.  However, CHODOROWSKI-KIMMES does not include the polyoxyethylenated lauryl alcohol (4EO) and polyoxyethylenated lauryl alcohol (23EO) in the list of the non-ionic surfactants, as recited in claim 19.  The deficiency is taught by the reference NICHOLS et al.
	NICHOLS teaches a cosmetic composition which can be used to alter a liquid cosmetic for coloring the lips and to lighten the lip color, wherein the composition is smear-proof and water-proof (see: [0008], line 10-13; & [0044]).
	NICHOLS teaches that the cosmetic composition comprises various ingredients, which includes a lip coloring agent and an enhancing agent (see: [0060]), wherein the enhancing agent can be a combination of Laureth-4 and Laureth-23 (see:[0132], line 13).  NICHOLS teaches that the enhancing agents can provide various desirable cosmetic effects, i.e. gloss or shine, moisturizing or conditioning effect, and the lips remain soft and silky while leaving the water-proof and smear-proof cosmetic in place (see: [0128-0131]).
Noted that the instant specification recites that the claimed non-ionic surfactant “polyoxyethylenated lauryl alcohol (4EO)” is “LAURETH-4” and the “polyoxyethylenated lauryl alcohol (23EO)” is “LAURETH-23” (see specification filed on 05/10/2019: page 29, line 21-24).  As such, the  “LAURETH-4” and ““LAURETH-23” read on the non-ionic surfactants of claim 19.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include the non-ionic surfactants, i.e. LAURETH-4 and LAURETH-23 taught by NICHOLS, into CHODOROWSKI-KIMMES’s cosmetic makeup composition because NICHOLS teaches that the cosmetic composition containing the enhancing agents in combination, i.e. LAURETH-4 and LAURETH-23, can provide desirable cosmetic effects to user, i.e. gloss or shine, and conditioning effects, and the lips remain soft and silky while leaving the water-proof and smear-proof cosmetic in place.  Therefore, such desirable effects provide the motivation for one ordinary skill in the art to include them into CHODOROWSKI-KIMMES’s cosmetic makeup composition and to arrive at the claimed invention.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(3)	Claims 1, 3-18, 20-24 and 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHODOROWSKI-KIMMES et al. (U.S. PG-Pub. No. 2010/0158832 A1) as applied to claims 1, 3-18, 22-24 and 26-32, in view of YOHANN et al. (EP1704896A1, which its English machine translation by EPO is used for citation set forth below).
Applicants Claim
Applicants claim an aqueous dispersion and a composition comprises the aqueous dispersion, wherein the aqueous dispersion comprises: (a) a supramolecular polyalkene polymer and (b) a surfactant system, wherein the surfactant system comprises a combination of anionic surfactant and non-ionic surfactant, or a combination of cationic surfactant and non-ionic surfactant.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of CHODOROWSKI-KIMMES have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
CHODOROWSKI-KIMMES teaches all ingredients required by the instant claim 1, wherein the surfactants can be an anionic surfactant, e.g. sodium lauryl ether sulfate and sodium palmitoyl sarcosinate (see: [0264; 0269; & 0276]), or a cationic surfactant, e.g. behentrimonium chloride (see: [0261]), or a non-ionic surface active agent having an HLB greater than 8, i.e. C8-C24 esters of fatty acid esters and of sorbitol ethers comprising 1 to 150 ethylene oxide units, e.g. polysorbate 20 and polysorbate 60 (see: [0260]).  
However, CHODOROWSKI-KIMMES does not include the non-ionic polyoxyethylenated sorbitan monopalmitate (20 EO) in the list of the non-ionic surfactants, as recited in claims 20-21.  Noted that the polyoxyethylenated sorbitan monopalmitate (20 EO) is known as “polysorbate 40” (see instant specification filed on 05/19/2019: page 31, line 36).  The deficiency is suggested by YOHANN et al.
	YOHANN teaches an aqueous composition for making up skin and lips, wherein the composition comprises a cosmetically acceptable medium and at least one surfactant that advantageously have an HLB greater than 6 (see: [0001-0002]; [0019]; [0067]; & [0081]).
	YOHANN teaches that the particularly suitable non-ionic surfactants include: polysorbate 20, polysorbate 40 (having a HLB = 15.6), polysorbate 60 and polysorbate 80 (see: [0088], line 27-28; & [0098]). As such, the “polysorbate 40” reads on the same “polyoxyethylenated sorbitan monopalmitate (20 EO)” of claims 20-21.
YOHANN also teaches that the suitable anionic surfactants can be sodium lauryl ether sulphates and  lauryl sarcosinate (see: [0091]), where the suitable cationic surfactants can be behentrimonium chloride (see: [0093]).

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include a combination of surfactants, i.e. the anionic lauryl ether sulfate or cationic behenyltrimethylammonium chloride with the non-ionic polyoxyethylenated sorbitan monopalmitate having 20 EO (which is known as polysorbate 40) into CHODOROWSKI-KIMMES’s cosmetic composition because CHODOROWSKI-KIMMES and YOHANN both suggest that suitable surfactants can be included as a mixture chosen from anionic, cationic and non-ionic surfactants, i.e. the anionic lauryl ether sulfate or cationic behenyltrimethylammonium chloride, and/or the non-ionic polysorbate 20 or polysorbate 60, and YOHANN teaches that non-ionic polysorbate 40 (polyoxyethylenated sorbitan monopalmitate 20 EO) is as useful as other non-ionic polysorbate surfactants, i.e. polysorbate 20 and polysorbate 60, and can be added into a cosmetic composition for making up skin and/or lip.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(4)	Claims 1, 3-18, 22-24 and 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over COOPER et al. (U.S. PG-Pub. No. 2005/0031566 A1, listed in the IDS filed on 07/02/2019) in view of CHODOROWSKI-KIMMES et al. (U.S. PG-Pub. No. 2010/0158832 A1).
Applicants Claim
Applicants claim an aqueous dispersion and a composition comprises the aqueous dispersion, wherein the aqueous dispersion comprises: (a) a supramolecular polyalkene polymer and (b) a surfactant system, wherein the polymer and the surfactant are present in a weight ratio from 9:1 to 49:1.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 1 and 24, COOPER teaches a cosmetic or personal care composition, comprising:
(a) at least one polymer comprising at least two hydrogen-bonding moieties, each hydrogen-bonding moiety having at least 3 groups capable of forming a hydrogen bond; and
(b) at least one cosmetically acceptable surfactant which function as emulsifying agents and can be comprised in an aqueous carrier (e.g. water), wherein the surfactants can be, i.e. anionic surfactants (e.g. sodium lauryl ether sulphate having 1EO, 2EO and 3EO) and nonionic surfactants, and mixtures thereof (see: [0010-0011]; [0017] & [0120]; [0137], line 4; [0135], line 2; & [0138], line 1 & 13).  As such, it reads on the “anionic surfactant which is alkyl sulfate salt containing 6 to 30 carbon atoms” of claim 1 because the “lauryl” group is a C12-alkyl group.
COOPER teaches the hydrogen-bonding polymer has the structure, i.e. the formula (IV) as shown below (see: [0078]), which reads on the “supramolecular polyalkene polymer” of claim 1:

    PNG
    media_image6.png
    198
    554
    media_image6.png
    Greyscale
.
COOPER teaches that the hydrogen-bonding polymer can be used from 0.1 to 20% by weight of the total composition, where the cosmetically acceptable surfactant can be used in an amount of from 0.1 to 50% by weight of the total composition (see: [0100-0101]).  As such, if the polymer is present in 9% by weight and the surfactant is present in 1% by weight, it gives a weight ratio of 9:1 and which reads on the same weight ratio of claims 1 and 24.
For claims 3-5 and 8, COOPER teaches the polymer of formula (IV) as follows:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
COOPER teaches that the polymer formula (IV) has a Y-group, which can be a poly(tetramethylene oxide) group or a poly(ethylene oxide) group (see: [0078]; [0081], line 4-5; [0082] & [0083], line 1-4), as below:
  poly(tetramethylene oxide):		        poly(ethylene oxide):
[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow]
    PNG
    media_image8.png
    82
    388
    media_image8.png
    Greyscale
            
    PNG
    media_image9.png
    73
    240
    media_image9.png
    Greyscale

[AltContent: arrow]       						or
  X             P        X’                                          X         P       X’                     
wherein X and X’ = O; and P = tetramethylene group (left structure), or P = ethylene (right structure).  As such, they read on the X, X’ and P moieties of claims 3-5, and the polymer of formula (IV) taught by COOPER reads on the similar “supramolecular polyalkene polymer of (C1)” of claim 8.
For claims 6-7, COOPER teaches wherein the z in the moiety - (CH2)z - set forth above can be, e.g. 2, 4 or 6 (see: [0078-0079]), which reads on the claimed L-group is a “saturated linear C2- or C4- or C6-alkylene carbon-based group” as recited in claim 6, and  which also reads on the claimed “L-group” is a “1,2-ethylene”, or “1,4-butylene” or 1,6-hexylene” group respectively, as recited in claim 7.
In addition, the polymer of formula (IV) taught by COOPER can be formed from a moiety, wherein R1 is particularly = methyl-group (-CH3) (see: [0080], line 4) as below, which reads on the same “functionalized junction group” as recited in claim 6.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.
For claims 9-10 and 12, COOPER teaches the surfactants can be, i.e. anionic surfactants (e.g. sodium lauryl ether sulphate having 1EO, 2EO and 3EO or sodium lauryl sulphate), nonionic surfactants, or mixtures thereof (see: [0010-0011]; [0017] & [0120 & 0122]; [0137], line 4; [0135], line 2; & [0138], line 1 & 13).
As such, COOPER does not teach the “sodium lauryl ether sulphate” surfactant as the only surfactant in the composition and this reads on the exclusion limitation of claim 9.
COOPER also teaches that the suitable anionic surfactants can include N-alkoyl sarcosinates (see: [0121]), which reads on the “anionic surfactant is an acylsarcosinate” of claim 10 because “N-alkoyl” group is the “acyl” group as claimed.
In addition, COOPER also teaches that “sodium lauryl sulfate” is one of the preferred anionic surfactants (see: [0122]), which reads on the “anionic surfactant is the alkyl sulfates and salts thereof wherein the alkyl group containing 6 to 30 carbon atoms, as recited in claim 12, because the “lauryl” group is a C12-alkyl group.
For claims 13-14, COOPER teaches that cationic surfactant, e.g. behenyltrimethylammonium chloride can be used and added in the composition (see: [0222], Example 9).
For claim 15, COOPER teaches the suitable surfactants can include nonionic surfactants (see: [0120]).
For claims 22-23, COOPER teaches that the hydrogen-bonding polymer can be used from 0.1 to 20%, preferably 0.5 to 5%, by weight of the total composition, where the cosmetically acceptable surfactant can be used in an amount of from 0.1 to 50%, preferably 2-20%, by weight of the total composition (see: [0100-0101]).
For claim 26-28, COOPER teaches the composition comprising: (a) the polymer, e.g. the polymer of formula (IV), used in the amount of 0.1 to 50% by weight , or 0.1 to 20% by weight of the total composition; and (b) at least one cosmetically acceptable surfactant, which function as emulsifying agents and can be comprised in an aqueous carrier (e.g. water), as set forth above in the rejected claim 1 (see: [0010]; [0017] & [0120]; [0137], line 4; [0135], line 2; & [0138], line 1 & 13; [0100]).  As such, the “aqueous carrier” reads on the “physiologically acceptable medium” of claim 27.
For claim 29, COOPER teaches that the composition also can comprise additional ingredients, i.e. thickeners and waxes (see: [0137-0138]).
For claims 30-31, COOPER also teaches a method for a cosmetic treatment of hair by applying to the hair with the composition comprising the polymer as discussed supra in the rejected claim 1 (see: [0013]; & page 16, claims 1 & 15), which reads on the “cosmetic process for caring for keratin materials” as claimed.
For claim 32, COOPER provides several compositions as examples which do not contain organic solvent (see: [0222-0223], Examples 9-10).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
COOPER teaches all ingredients, including the aqueous medium, required by the instant claim 1 as set forth above, but COOPER does not expressly indicate that the composition is in the form as dispersion as required by the instant claim 1.
COOPER teaches the suitable anionic surfactants can include N-alkoyl sarcosinates (see: [0121]), but COOPER does not disclose the species of said N- N-alkoyl sarcosinates, i.e. N-lauroyl sarcosinate, as recited in claim 11.
COOPER teaches the suitable surfactants can include nonionic surfactants and COOPER also provides several examples of said nonionic surfactants (see: [0120] & [0123-0124]), but COOPER does not explicitly mention that the nonionic surfactants have HLB values of greater than 10, as recited in claims 16-18.  These deficiencies are taught by the other reference CHODOROWSKI-KIMMES.
CHODOROWSKI-KIMMES teaches a cosmetic composition for skin and/or lip, which comprises an aqueous phase (e.g. water) (see: [0011 & 0246]) and can be provided in the form of a “dispersion” (see: [0285], line 3). This reads on the “aqueous dispersion” of claim 1.
CHODOROWSKI-KIMMES teaches that the cosmetic composition comprises at least one polyalkene-based supramolecular polymer (see below structure):

    PNG
    media_image4.png
    309
    1068
    media_image4.png
    Greyscale
, which is formed from the condensation reaction of at least one polyalkene polymer (functionalized by at least one reactive group) with at least one joining group (functionalized by at least one reactive group capable of reacting with the reactive group), wherein the at least one joining group being capable of forming at least three H (hydrogen) bonds (see: [0013-0014]).  This reads on the same “supramolecular polyalkene polymer” of claim 1.
CHODOROWSKI-KIMMES teaches that the composition also comprises at least one surfactant as dispersing agent, which can be anionic surfactants, or cationic surfactants, or nonionic surface active agents with an HLB greater than 8, wherein CHODOROWSKI-KIMMES teaches that the suitable anionic surfactant can be “sodium palmitoyl sarcosinate” (see: [0247], line 6-8; [0254]; [0264] & [0276]).  This reads on the claimed anionic surfactant “acylsarcosinate whose acyl-group includes 10-22 carbon atoms” as claim 1 because the “palmitoyl” group has an acyl-group having 16 carbon atoms.
CHODOROWSKI-KIMMES also teaches that other anionic surfactant, i.e. sodium cocoyl glycinate, can be used (see: [0264] & [0278]).  This reads on the claimed anionic surfactant “N-cocoyl glycinate” of claim 11.
CHODOROWSKI-KIMMES also teaches that the suitable nonionic surface active agents/surfactants having HLB greater than 8 (e.g. PEG-50 stearate) can be used in the cosmetic composition (see: [0247], line 6-8; [0254]; & [0258]).  This reads on the “nonionic surfactant having an HLB greater than 10” as recited in claims 1 and 15 because “HLB greater than 8” encompasses the claimed HLB values “greater than 10”, and the example “PEG-50 stearate” reads on the “polyoxyethylenated C12-C18 fatty acid ester” of claim 16 because the “stearate” group has 18 carbon atoms.
CHODOROWSKI-KIMMES teaches one of the suitable nonionic surfactants having an HLB greater than 8 can be “Steareth-20”, which is an oxyethylenated ether of stearyl alcohol (C18) comprising 20 ethylene oxide units (see: [0254] & [0257]).  As such, it reads on the same “stearyl alcohol polyoxyethylenated with 20 EO” as claim 17 (see: claim 17, line 13).
CHODOROWSKI-KIMMES also teaches that nonionic surfactants having an HLB of less than 8 (e.g. Steareth-2 which is an oxyethylenated ether of stearyl alcohol (C18) comprising 2 ethylene-oxide units) can be added into the composition (see: [0248] & [0252]).  As such, it reads on the same “stearyl alcohol polyoxyethylenated with 2 EO” as claim 18 (see: claim 18, line 7).

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teachings of COOPER with CHODOROWSKI-KIMMES to arrive at the instantly claimed composition because CHODOROWSKI-KIMMES teaches that a person in the art can choose an appropriate formulation form (e.g. a dispersion with an aqueous phase if it is desirable) and method of preparation, based on that person’s general knowledge and the nature of the constituents used such as their solubility in the carrier.
One ordinary skilled in the art at the time the invention was made would have been motivated to add at least one surfactant in the composition (i.e. anionic, cationic, or nonionic surfactants, or combinations thereof) as suggested by COOPER and CHODOROWSKI-KIMMES because they teach the function and benefits in which the added surfactants can be provided, i.e. COOPER teaches that the surfactants can function as emulsifying agents and can be comprised in the aqueous-based carrier, where CHODOROWSKI-KIMMES teaches that the added surfactants can function as dispersing agents to protect the dispersed particles from the agglomeration or flocculation thereof and have strong affinity for the surface of the particles to be dispersed.
Therefore, from the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed on 05/13/2021 with respect to the 103 rejections have been considered but are not persuasive at this time in so far as they pertain to the revised grounds of rejection prompted by applicant’s amendments to the claims.  
Applicants argued that CHODOROWSKI-KIMMES is not concerned with the problems addressed by the present invention, and the examples disclosed in CHODOROWSKI-KIMMES do not teach an emulsion or include a surfactant of the type specified in the claims and the examples in the cited references employ an organic solvent isodecane (see Remarks: page 18-19). The examiner respectfully points out that the instant claims 1, and 3-31 do not exclude an organic solvent being present in their aqueous dispersion and as such applicants are arguing features which are not claimed or required by the instant claims and the disclosure of CHODOROWSKI-KIMMES is not limited to their examples as the prior art is known to be useful for all it teaches, even the broad disclosure and non-preferred embodiments.
The argument is also not persuasive because a different motivation provided by the prior art can be utilized to render claims obvious.  MPEP 2144 note that "The reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Therefore, while the reference CHODOROWSKI-KIMMES, or in combination of NICHOLS or YOHANN, would suggest the use of the polyalkene-based supramolecular polymer for a different reason (i.e. it can provide good hold property, comfortably feel, glossy and free from transfer properties) than applicants, the art would suggest this combination.
Furthermore, CHODOROWSKI-KIMMES teaches that the amount of the polyalkene-based supramolecular polymer can be used in the range, i.e. from 0.5 to 15% by weight in the cosmetic composition, and this amount range fall within the claimed amounts as recited in the instant claims 22 and 28.  Therefore, the inclusion of lower amount of polyalkene-based supramolecular polymer to formulate the instantly claimed composition is feasible and can be handled, as Applicant stated in their arguments that the polyalkene-based supramolecular polymer is difficult to be formulated and handled in cosmetic composition only if the amount of said polymer is used in greater than 30% by weight in the cosmetic composition (see Remarks: last paragraph of page 18). Thus, one of ordinary skill in the art would have been motivated to optimize the amount of polymer to the amount of surfactant in order to form an effective dispersion formulation and as such it would have been obvious to one of ordinary skill in the art that in optimizing these amounts within the ranges taught by CHODOROWSKI-KIMMES one of ordinary skill in the art would obviously achieve the claimed ratios when forming effective aqueous dispersions according to their invention. Applicants further argue that their combination has led to unexpected results, the examiner respectfully points out that applicants claims are not commensurate in scope with the asserted unexpected results.
With respect to the argument regarding the examples disclosed in CHODOROWSKI-KIMMES do not teach an emulsion or include a surfactant of the type specified in the claims (see: Remarks Page 19), the argument is not persuasive because it is well settled that a prior art reference is relevant for all that it teaches to those of ordinary skill in the art." In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). Furthermore, prior art relied by the Examiner is presumed to be enabling, and there is no requirement that the prior art must include experimental data or specific example to support its teachings that is obvious to one of ordinary skill in the art at the time the invention was made.  In re Antor Media Corp., 689 F.3d 1282, 1289 (Fed. Cir. 2012).  In the instance case, Applicants do not point out any evidence indicating that those surfactants disclosed in the embodiments, other than those in the specific examples, in CHODOROWSKI-KIMMES would not work as dispersing agents/surfactants to protect the dispersed particles from the agglomeration or flocculation in the composition for some period in time, especially since the instant claims do not require a stable aqueous dispersion, only an aqueous dispersion, e.g. the compositions of the prior art are dispersed in aqueous liquid for even a short time they read on the instant claims as they are currently written.
Applicants arguments that CHODOROWSKI-KIMMES does not direct one to the specifically selected surfactants instantly employed, the examiner respectfully points out that CHODOROWSKI-KIMMES teaches that one can form dispersions with the instantly claimed anionic, cationic and/or nonionic surfactants and blends thereof, as discussed above in the rejection which are known in the art to form dispersions with the claimed polymers as is taught by those anionic, cationic and/or nonionic surfactants, as discussed above in the rejection in the claimed amounts.
Noted that even though CHODOROWSKI-KIMMES does not specifically exemplify the claimed aqueous dispersion form or the type of claimed surfactants in their Examples which the examiner notes is not required for an obviousness rejection, CHODOROWSKI-KIMMES explicitly states in other embodiments that, i.e. the cosmetic composition comprises an aqueous phase (e.g. water) and can be provided in a form, e.g. a dispersion (see the reference: [0246] & [0285], line 3), and the suitable surfactants are those anionic, cationic and/or nonionic surfactants, as discussed above in the rejection.
Moreover, the surfactants component recited in the instant claims, i.e. claim 1, are written using an open-ended claim language and, therefore, other unrecited additional surfactants, such as those taught in CHODOROWSKI-KIMMES reference may be added and still form a construct within the scope of the claim.
Regarding the argument that the examples in CHODOROWSKI-KIMMES employ an organic solvent isodecane, whereas the instant invention has been amended to exclude an organic solvent (see Remarks: page 18), the argument is not persuasive.  First, it should be noted that the instant claims, i.e. claims 1 and 26 do not recite or contain any limitation that excludes an organic solvent.  To the contrary, instant claims 1 and 26 are written using open-ended claim language and, therefore, other unrecited additional ingredient(s), i.e. an organic solvent, may be included and still form a construct within the scope of the claim.  Furthermore, CHODOROWSKI-KIMMES does not indicate that an organic solvent must be included in the dispersion with the polyalkene-based supramolecular polymer. 
Regarding the argument that the CHODOROWSKI-KIMMES does not disclose the need to have a polymer/surfactant weight ratio, e.g. 9:1 as recited in the amended claim 1 (see remarks: page 23), the argument is not persuasive because CHODOROWSKI-KIMMES teaches how much the polyalkene-based supramolecular polymer can be used (e.g. from 0.1 to 70 % by weight: see [0162]) and how much the surfactant(s) can be used (e.g. from 0.1 to 10% by weight: see [0247]) in their cosmetic composition.  As such, if the supramolecular polymer is used in an amount of, e.g. 9% by weight, and the surfactant(s) is used in an amount, e.g. 1% by weight, in the composition, the polymer/surfactant gives a weight ratio of 9:1.  Therefore, the claimed weight ratios of the polymer/surfactant, i.e. 9:1, is taught and suggested by CHODOROWSKI-KIMMES.
	With respect to the argument NICHOLS or YOHANN does not teach the supermolecular polyalkene polymers as claimed and, thus, does not concern with the problems addressed by the present invention (see: page 23-24), the argument is not persuasive because the reference NICHOLS is used in combination with the primary reference CHODOROWSKI-KIMMES and is relied upon to teach the use of a combination of Laureth-4 (polyoxyethylenated lauryl alcohol (4EO)) and Laureth-23 (polyoxyethylenated lauryl alcohol (23EO)) as enhancing agent for providing various desirable cosmetic effects to cosmetic composition, i.e. gloss or shine, moisturizing or conditioning effect, and the lips remain soft and silky while leaving the water-proof and smear-proof cosmetic in place.  Regarding the other reference YOHANN which is used in combination with the primary reference CHODOROWSKI-KIMMES and is relied upon to teach that non-ionic polysorbate 40 (polyoxyethylenated sorbitan monopalmitate 20 EO) is as useful as other non-ionic polysorbate surfactants, i.e. polysorbate 20 and polysorbate 60, and can be added into a cosmetic composition for cosmetic applications.
With respect to the argument regarding the reference COOPER, and in combination with CHODOROWSKI-KIMMES, the references do not concern with problems addressed by the present invention, and COOPER does not teach the nonionic surfactant of the type specified in the claims and does not disclose the need to have a polymer/surfactant weight ratio, e.g. 9:1, as recited in the amended claim 1 (see Remarks: page 25-26).
The arguments are not persuasive because a different motivation provided by the prior art can be utilized to render claims obvious.  MPEP 2144 note that "The reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant". Therefore, while the reference COOPER, and in combination of CHODOROWSKI-KIMMES, would suggest the use of the polyalkene-based supramolecular polymer for a different reason than applicants, the art would suggest this combination.
Furthermore, COOPER teaches that the amount of the polyalkene-based supramolecular polymer can be used in the range, i.e. from 0.1 to 20% by weight in the cosmetic composition, and this amount range fall within the claimed amounts as recited in the instant claims 22 and 28.  Therefore, the inclusion of lower amount of polyalkene-based supramolecular polymer to formulate the instantly claimed composition is feasible and can be handled, as Applicant stated in their arguments that the polyalkene-based supramolecular polymer is difficult to be formulated and handled in cosmetic composition only if the amount of said polymer is used in greater than 30% by weight in the cosmetic composition (which is stated in the Remarks: last paragraph of page 18).  
Regarding the argument that the COOPER does not disclose the need to have a polymer/surfactant weight ratio, e.g. 9:1 as recited in the amended claim 1 (see remarks: page 25-26), the argument is not persuasive because COOPER and CHODOROWSKI-KIMMES both teach how much the polyalkene-based supramolecular polymer and the suitable surfactants, e.g. non-ionic surfactants which having HLB values greater than 8, can be used in the composition to provide dispersing or emulsifying property in the composition, as discussed above in the obviousness rejection.  Therefore, the claimed weight ratios of the polymer/surfactant, e.g. 9:1, is taught and suggested by both COOPER and CHODOROWSKI-KIMMES.
Applicants also argued that the cited references fail to teach all of the claimed recitations or fail to provide a reasonable expectation of success results achieved by the present invention (see Remarks: page 26), the argument is not persuasive because the cited reference CHODOROWSKI-KIMMES alone, or in combination with NICHOLS, YOHANN or COOPER, teaches or suggests all recitations required by the instant claims as set forth and discussed in the rejections above.  Therefore, based on the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1, 3-24 and 26-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,973,751.
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant aqueous dispersion and composition comprise a supramolecular polyalkene polymer with a surfactant system, wherein the polyalkene supramolecular polymer can be, e.g. the structure of C1 or C2 (see below), and a surfactant system can be, e.g. an anionic, cationic surfactant or non-ionic surfactant having an HLB greater than 10:

    PNG
    media_image11.png
    222
    738
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    171
    746
    media_image12.png
    Greyscale
.
The instant composition of claim 26, which comprises the above aqueous dispersion of claim 1, wherein the composition further comprises a physiologically acceptable medium and at least one cosmetic ingredient, e.g. a colorant.
The instant claims 30-31 are drawn to a cosmetic process for treating keratin materials by applying to the keratin materials a composition of claim 26, wherein the composition of claim 26 comprises an aqueous dispersion of claim 1.
The conflicting claims are drawn to a process for dyeing hair comprising applying an aqueous composition to hair, wherein the aqueous composition comprises a pigment and an aqueous dispersion of supermolecular polyalkene polymer (i.e. the structure of C1 or C2 below) with a surfactant system, i.e. a surfactant system comprises an anionic surfactant, a cationic surfactant or a non-ionic surfactant having a HLB greater than 10:

    PNG
    media_image11.png
    222
    738
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    171
    746
    media_image12.png
    Greyscale
.
The instant and conflicting claims differ in that the instant claim 1 does not include a colorant, whereas the conflicting claim 1 recites a pigment is included (which gives keratin materials colour; see conflicting specification: p.35, line 36-37).  However, the instant claim 29 further recites that a colorant can be included as an additional cosmetic ingredient.
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims of the U.S. Patent No. 10,973,751 are obvious variants of the claims 1, 3-24 and 26-32 in the instant application, including a method for treating keratin materials with a composition comprised of an aqueous dispersion as discussed supra, and therefore they are not patentability distinct.

(2)	Claims 1, 3-18, 22-24 and 26-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,561,390 B2 in view of CHODOROWSKI-KIMMES et al. (U.S. PG-Pub. No. 2010/0158832 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims 30-31 are drawn to a cosmetic process for treating keratin materials (e.g. skin and/or lips; see: specification, page 34, line 5-7) by applying to the keratin materials a composition of claim 26, wherein the composition of claim 26 comprises an aqueous dispersion of claim 1 as following.
The instant aqueous dispersion of claim 1, and its dependent claims, comprise a supramolecular polyalkene polymer with a surfactant system, wherein the polyalkene supramolecular polymer can be, e.g. the structure of C1 (see below), and a surfactant system can be, e.g. an anionic, cationic surfactant or non-ionic surfactant having an HLB greater than 10:

    PNG
    media_image11.png
    222
    738
    media_image11.png
    Greyscale

wherein L can be, i.e. isophorone or 4,4’-methylene bis(cyclohexylene); X = X’ = O; and P can be, i.e. polyethylene, a polybutylene, a polybutadiene, a hydrogenated polybutadiene, a polyisoprene, a poly(1,3-pentadiene), a polyisobutylene, and copolymers thereof.
The instant composition of claim 26, which comprises the above aqueous dispersion of claim 1, wherein the composition further comprises a physiologically acceptable medium and  at least one cosmetic ingredient, e.g. a colorant (claims 27 & 29).
The conflicting claims are drawn to a method for making up the skin and/or lips, comprising applying at least one cosmetic makeup composition, wherein the composition comprises a medium, a colorant, and at least one polyalkene-based supramolecular polymer of the formula below:

    PNG
    media_image13.png
    220
    765
    media_image13.png
    Greyscale

wherein L’ and L” are chosen from, i.e. isophorone or 4,4’-methylenebiscyclohexylene; X = X’ = O; and P can be, i.e. polyethylene, a polybutylene, a polybutadiene, a hydrogenated polybutadiene, a polyisoprene, a poly(1,3-pentadiene), a polyisobutylene, and copolymers thereof.
The instant and conflicting claims differ in that the instant claims recite a surfactant system is present in the composition, whereas the conflicting claims do not include a surfactant system in its composition.  The deficiency is suggested by the reference CHODOROWSKI-KIMMES, which teaches a makeup composition for skin and/or lip, comprising:
(a) an aqueous phase, e.g. water (see: [0246]);
(b) at least one surfactant chosen from, i.e. anionic, cationic, or non-ionic surface active agents with an HLB greater than 8 (see: [0247], line 6-8; & [0254]); and
(c) at least one polyalkene-based supramolecular polymer (see: [0011-0012]; & [0139] & page 20: reference claim 13):

    PNG
    media_image4.png
    309
    1068
    media_image4.png
    Greyscale
.
CHODOROWSKI-KIMMES also teaches that the makeup composition can be provided in a form, e.g. a dispersion (see: [0285], line 3).  As such, the present of the “aqueous phase” (i.e. water) and the “polyalkene-based supramolecular polymer” in the makeup composition in the form as a “dispersion” taught by the reference reads on the “aqueous dispersion” of claim 1.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with CHODOROWSKI-KIMMES, and prepare the cosmetic composition in a desirable form, i.e. an aqueous dispersion form, that is also useful for employing in cosmetic compositions to treat skin and/or lips because CHODOROWSKI-KIMMES teaches that the composition, which contains the supramolecular polyalkene-based polymer and at least one surfactant, can provide good hold properties and is comfortable on use, and said composition also can provide glossy effect and does not transfer to other substances.  
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the claims 1, 3-18, 22-24 and 26-32 in the instant application in combination with CHODOROWSKI-KIMMES, and the conflicting claims 1-25 of the U.S. Patent No. 9,561,390 B2 are obvious variants and are not patentability distinct.

(3)	Claims 1, 3-18, 22-24 and 26-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,000,051 B2 in view of CHODOROWSKI-KIMMES et al. (U.S. PG-Pub. No. 2010/0158832 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims 1,3-18, 22-24 and 26-29 are drawn to a composition comprising an aqueous dispersion of claim 1 and a physiologically acceptable medium, as well as  at least one cosmetic ingredient, i.e. fillers;
wherein the aqueous dispersion comprises a supramolecular polyalkene polymer with a surfactant system (e.g. an anionic, cationic surfactant or non-ionic surfactant having an HLB greater than 10), wherein the polyalkene supramolecular polymer can be the structure of C1 (see below):

    PNG
    media_image11.png
    222
    738
    media_image11.png
    Greyscale

wherein L can be isophorone; X = X’ = O; and P can be a hydrogenated polybutadiene.
The instant claims 30-31 are drawn to a cosmetic process for treating keratin materials (e.g. skin and/or lips; see: specification, page 34, line 5-7) by applying to the keratin materials the composition as set forth above.
The conflicting claims 1-9 and 11 are drawn to a composition for making up and caring for skin and/lips, comprising: (a) at least one polyalkene-based supramolecular polymer of the formula below:

    PNG
    media_image13.png
    220
    765
    media_image13.png
    Greyscale

wherein L’ and L” can be isophorone; X = X’ = O; and P can be a hydrogenated 1,2-polybutadiene; and (b) at least one filler; in a physiologically acceptable medium.
The conflicting claim 10 is drawn to a cosmetic method for making up and/or caring for skin and/or lips, comprising an application to the skin and/or lips of the composition set forth above.
The instant and conflicting claims differ in that the instant claims recite a surfactant system is present in the composition, whereas the conflicting claims do not include a surfactant system in its composition.  The deficiency is suggested by the reference CHODOROWSKI-KIMMES, which teaches a makeup composition for skin and/or lip, comprising:
(a) an aqueous phase, e.g. water (see: [0246]);
(b) at least one surfactant chosen from, i.e. anionic, cationic, or non-ionic surface active agents with an HLB greater than 8 (see: [0247], line 6-8; & [0254]); and
(c) at least one polyalkene-based supramolecular polymer (see: [0011-0012]; & [0139] & page 20: reference claim 13):

    PNG
    media_image4.png
    309
    1068
    media_image4.png
    Greyscale
.
CHODOROWSKI-KIMMES also teaches that the makeup composition can be provided in a form, e.g. a dispersion (see: [0285], line 3).  As such, the present of the “aqueous phase” (i.e. water) and the “polyalkene-based supramolecular polymer” in the makeup composition in the form as a “dispersion” taught by the reference reads on the “aqueous dispersion” of claim 1.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with CHODOROWSKI-KIMMES, and prepare the cosmetic composition in a desirable form, i.e. an aqueous dispersion form, that is also useful for employing in cosmetic compositions to treat skin and/or lips because CHODOROWSKI-KIMMES teaches that the composition, which contains the supramolecular polyalkene-based polymer and at least one surfactant, can provide good hold properties and is comfortable on use, and said composition also can provide glossy effect and does not transfer to other substances.  
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the claims 1, 3-18, 22-24 and 26-32 in the instant application in combination with CHODOROWSKI-KIMMES, and the conflicting claims 1-11 of the U.S. Patent No. 9,000,051 B2 are obvious variants and are not patentability distinct.

(4)	Claims 1, 3-18, 22-24 and 26-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,951,207 B2 in view of CHODOROWSKI-KIMMES et al. (U.S. PG-Pub. No. 2010/0158832 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims 1, 3-18, 22-24 and 26-29 are drawn to a composition comprising an aqueous dispersion of claim 1, wherein the aqueous dispersion comprises a supramolecular polyalkene polymer with a surfactant system (e.g. an anionic, cationic surfactant or non-ionic surfactant having an HLB greater than 10), wherein the polyalkene supramolecular polymer can be the structure of C1 (see below):

    PNG
    media_image11.png
    222
    738
    media_image11.png
    Greyscale

wherein L can be phenylene, 1,2-ethylene or 1,6-hexylene, etc.; X = X’ = O; and P can be polyethylene, a polybutylene, a polybutadiene, a polyisoprene, or copolymers thereof.
The instant claims 30-31 are drawn to a cosmetic process for treating keratin materials (see: specification, page 34, line 5-7) by applying to the keratin materials the composition as set forth above.
The conflicting claims 1-13 and 15 are drawn to a composition comprising: (a) at least one polyalkene-based supramolecular polymer of the formula as below:

    PNG
    media_image14.png
    264
    856
    media_image14.png
    Greyscale
 
wherein L can be, e.g. phenylene, 1,2-ethylene or 1,6-hexylene, etc.; X = X’ = O; and R can be polybutadiene, polyisoprene or poly(ethylene-butylene); and (b) at least one volatile solvent, i.e. water.
The conflicting claim 14 is drawn to a method for dyeing keratin fibers, comprising applying to the keratin fibers the composition as set forth above.
The instant and conflicting claims differ in that the instant claims recite a surfactant system is present in the composition, whereas the conflicting claims do not include a surfactant system in its composition.  The deficiency is suggested by the reference CHODOROWSKI-KIMMES, which teaches composition comprising:
(a) an aqueous phase, e.g. water (see: [0246]);
(b) at least one surfactant chosen from, i.e. anionic, cationic, or non-ionic surface active agents with an HLB greater than 8 (see: [0247], line 6-8; & [0254]); and
(c) at least one polyalkene-based supramolecular polymer (see: [0011-0012]; & [0139] & page 20: reference claim 13):

    PNG
    media_image4.png
    309
    1068
    media_image4.png
    Greyscale
.
CHODOROWSKI-KIMMES also teaches that the makeup composition can be provided in a form, e.g. a dispersion (see: [0285], line 3).  As such, the present of the “aqueous phase” (i.e. water) and the “polyalkene-based supramolecular polymer” in the makeup composition in the form as a “dispersion” taught by the reference reads on the “aqueous dispersion” of claim 1.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with CHODOROWSKI-KIMMES, and prepare the cosmetic composition in a desirable form, i.e. an aqueous dispersion form, that is also useful for employing in cosmetic compositions to treat skin and/or lips because CHODOROWSKI-KIMMES teaches that the composition, which contains the supramolecular polyalkene-based polymer and at least one surfactant, can provide good hold properties and is comfortable on use, and said composition also can provide glossy effect and does not transfer to other substances.  
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the claims 1, 3-18, 22-24 and 26-32 in the instant application in combination with CHODOROWSKI-KIMMES, and the conflicting claims 1-15 of the U.S. Patent No. 7,951,207 B2 are obvious variants and are not patentability distinct.

Response to Arguments
Applicants Remarks filed on 05/13/2021 have been considered with respect to the double patenting rejections of record.
(1)	Applicants indicated that a terminal disclaimer has been filed to address the non-statutory obviousness-type double patenting rejection over the conflicting claims of U.S. Patent No. 10,973,751 (U.S. Patent Application No. 16/500,496) (see Remarks: page 15).  However, this terminal disclaimer has not been received by the office as of the time of writing this office action.
Therefore, the nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of U.S. Patent No. 10,973,751 is maintained.
 (2)	Applicants requested that the non-statutory obviousness-type double patenting rejections as being unpatentable over the conflicting claims of U.S. Patent No. 9,561,390, U.S. Patent No. 9,000,051 and U.S. Patent No.7,951,207 be held in abeyance at this time until allowable subject matter is indicated (see Remarks: pages 15-18).  Applicants’ request for the double patenting rejection(s) of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection(s) will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection(s). 
 (3)	Furthermore, Applicants argued that the cited reference CHODOROWSKI-KIMMES does not concern with problems addressed by the present invention, and the examples disclosed in CHODOROWSKI-KIMMES do not teach an emulsion or include a surfactant of the type specified in the claims and the examples also employ an organic solvent isodecane, and the reference also does not disclose the need to have a polymer/surfactant weight ratio, e.g. 9:1 as recited in the amended claim 1 (see Remarks: page 15-18). The arguments are not persuasive for the same reasons as set forth above in the Responses to Arguments of Obviousness Rejections.

Conclusion
No claims are allowed.   	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616